Citation Nr: 1329227	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  11-14 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral 
tinnitus.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Neichole SJ Linhorst, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1967 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2010 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that 
further development is required prior to adjudicating the 
Veteran's claim.  See 38 C.F.R. §  19.9 (2012).  

The Veteran contends that he has bilateral hearing loss and 
bilateral tinnitus that were incurred during his military 
service.  The Veteran stated that he served active duty from 
March 1967 to December 1970.  He states that his current 
hearing loss is a result of rocket and mortar fire, as well 
as having close proximity to B52 bomb strikes.  The Veteran 
attributes his current tinnitus to the same noise exposure.  

A VA examination and opinion were provided for the Veteran's 
claim, but the inadequacies evident in the examination and 
opinion require a remand.  

The Veteran's service treatment records reflect an 
enlistment audiometric examination in December 1966, and a 
separation audiometric examination in December 1970 under 
International Standards Organization (ISO) standards 
according to the stamp on the examination report.  Prior to 
November 1, 1967, service department audiometric test 
results were reported in standards set forth by the American 
Standards Association (ASA).  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, and to 
determine whether significant threshold shifts in hearing 
were incurred between enlistment and separation, service 
department audiometric test results through October 31, 1967 
under the ASA standards must be converted to ISO-ANSI 
standards.  In this case, the VA examiner did not indicate 
whether the audiometric test results were converted, or if 
conversion was indeed necessary, before discussing the 
threshold shifts.  The examination and opinion are 
inadequate in this respect.  

In addition, the VA examiner's discussion of the threshold 
shifts between enlistment and separation for the Veteran in 
the June 2010 examination was inadequate.  The VA examiner 
stated that "a minimal, clinically insignificant threshold 
shift was found, with all thresholds still within normal 
limits" but did not explain why the threshold shift did not 
represent the onset of hearing loss.  The opinion is 
inadequate in this respect.  

Finally, the opinion rationale states that delayed onset 
tinnitus does occur, but for it to start so many years after 
the military and be due to such is not likely.  However, the 
opinion fails to explain why this scenario is not likely.  
The opinion is inadequate in this respect.  

Accordingly, the case is REMANDED for the following action:

1.	Request that the Veteran identify all 
medical treatment providers who have 
treated him from 1970 to present for 
his hearing loss and tinnitus, and 
obtain an authorization to request 
medical treatment records from each 
provider identified by the Veteran.  


2.	The RO must obtain medical treatment 
records from each provider identified 
by the Veteran in Directive #1, and 
associate all of the records with the 
claims file.  


3.	After completing the above development, 
ensure that the Veteran is scheduled 
for a VA examination for his hearing 
loss and tinnitus.  The claims file 
must be provided to the examiner, and 
the examiner must review the claims 
file in conjunction with the 
audiometric examination.  

a) The examiner must conduct an 
interview with the Veteran, and record 
in detail the history of his hearing 
loss and tinnitus.  The examiner must 
obtain a detailed history concerning 
the onset of symptoms, frequency of 
occurrence, and duration of hearing 
loss and tinnitus.  

b) In order to facilitate data 
comparison, the examiner must convert 
the service department audiometric test 
results included in the record that 
were generated through October 31, 1967 
from American Standards Association 
(ASA) measurements to the International 
Standards Organization (ISO)-American 
National Standards Institute (ANSI) 
measurements.  If conversion is not 
necessary for a set of service 
department audiometric test results, 
the examiner must indicate why the 
conversion is unnecessary.  

c) After converting the service 
department audiometric test results, 
the examiner must identify and list all 
Hertz levels for each ear where there 
were pure tone threshold changes 
between the enlistment examination in 
1967 and the separation examination in 
1970.  

d) After completing the directives 
above, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's current 
hearing loss and/or tinnitus are 
related to service, including to any 
threshold shifts shown during service, 
and/or noise exposure.  The examiner 
must provide a detailed rationale 
explaining the opinion.  The rationale 
should include a discussion of the 
Veteran's lay assertions concerning the 
onset, duration and frequency of 
hearing loss and tinnitus.  The 
examiner should discuss the 
significance, if any, of any pure tone 
threshold changes between the 
enlistment examination in 1967 and the 
separation examination in 1970 as it 
relates to the etiology of the 
Veteran's hearing loss and tinnitus.  

e) If it is determined that hearing 
loss is related to service, the 
examiner must address whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the Veteran's 
current tinnitus is caused by hearing 
loss.  If tinnitus is not caused by 
hearing loss, please state whether it 
is at least as likely as not that 
hearing loss aggravates (increases the 
severity of tinnitus) beyond the 
natural progress of the disorder.  If 
so, please identify that aspect of the 
disability which is due to aggravation.  

f) The examiner must also explain 
whether there is any support for 
finding that that noise induced hearing 
loss/tinnitus can have a delayed onset 
weeks, months, or years after the 
exposure event(s), and then give an 
opinion on whether this applies to the 
Veteran in his claims for hearing loss 
and tinnitus.  

4.  Then, re-adjudicate the issue of 
entitlement to service connection for 
hearing loss and tinnitus on the merits.  If 
the benefit sought is not granted, provide 
the Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate opportunity to respond 
thereto.  Then return the case to the Board, 
if in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


